DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being read upon by Artes et al., US PG Pub 2019/0025838 A1 (hereafter Artes).  

Regarding claim 1 where it is disclosed by Artes to have a mobile cleaning robot as described in at least paragraph 2.  It is disclosed by Artes in at least paragraph 40 to have wheels on the robot.  The wheels allow it to move as described in paragraph 40 due to the system detecting slip from the wheel motion; which is used to determine the surface the robot located on.  Artes discloses having a vacuuming unit and brushes that allow the robot to clean the area it is located in as described in paragraph 62 and 68.  The robotic device of Artes has cameras on it that allow it to see around the body of the robot and capture the environment, see paragraphs 67 and 76.  Artes discloses having a laser that can be used to detect obstacles around the robotic cleaner as described in at least paragraph 32.  Artes also describes in at least paragraphs 30, 32 ad 76, producing a distant map using the laser data from the laser sensor and images from the camera.  Artes discloses their system being able to divide the area into sub areas that allow the cleaners to clean the sub divided area individually, shown in figure 3-6 and paragraphs 49-51.  Artes teaches in at least paragraphs 49-51 and 57 controlling the moving robot when it cleans each area separately.  This is read upon by applicants claim to, “A mobile robot comprising: a traveling wheel configured to move a main body of the moving robot; a cleaning mechanism configured to perform a cleaning function; a sensor configured to collect sensor information about a surrounding environment of the moving robot; an camera configured to acquire an image of a region outside the main body; and a controller configured to generate a distance map indicating distance information from an obstacle in a cleaning area based on the sensor information and the image, divide the cleaning area into a plurality of areas according to the distance information of the distance map, and control the moving robot to perform cleaning independently in each of the areas.”  
Regarding claim 11 which is the corresponding method claim for system claim 1 and thus rejected for the same reasons as stated for claim 1 above.  

Claim Rejections - 35 USC § 103

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artes ‘838 in view of Taylor et al., US PG Pub 2004/0204792 A1 (hereafter Taylor).  

Regarding claim 2 where all the limitations of claim 1 are disclosed by Artes as described above.  Where it is not specifically discloses by Artes to have their laser system using the pixels and each pixel being associated with a distance between the robot and the obstacle.  
Taylor is directed to a robotic vacuum with localized cleaning algorithm and in paragraph 69 described their system having the pixel being associated with a distance and that distance is the distance between the robot and the closest object/obstacle.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Artes by the teachings of Taylor, where they are both directed to the same field of endeavor of robotic cleaners and the control of said device.  Where one would have been motivated to modify Artes, by the use of a well-known technique to improve similar devices in the same way, as taught by Taylor.  Where in this instance the modification of Artes, whom does not specifically have the laser data and pixel data being associated with a distance between the robot and the obstacle, as taught by Taylor.  This would have been beneficial to the system of Artes to be modified by Taylor as it would allow the system to easily identify obstacles from both the camera and laser data.  
Regarding claim 12 which is the corresponding method claim for system claim 2 and thus rejected for the same reasons as stated for claim 2 above.  

Claim(s) 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artes and Taylor and further in view of Izawa et al., US PG Pub 2018/0296049 A1 (hereafter Izawa).  

Regarding claim 3 where all the limitations of claim 2 are disclosed by Artes and Taylor as described above.  However, neither Artes nor Taylor specifically disclose their system being able have the controller determines a plurality of distance levels for the distance information and forms a boundary loop connecting one or more of the pixels to each other according to the plurality of distance levels.  
Izawa is directed to a vacuum cleaner which is a robot as shown in at least figure 1.  Izawa also describes in paragraphs 40-42, 56, 58, 64 and 103 to have their system include a controller that determines a plurality of distance levels for the distance information and forms a boundary loop connecting one or more of the pixels to each other according to the plurality of distance levels.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify Artes and Taylor by the teachings of Izawa, where they are all directed to the same filed of invention of robotic cleaners and the control of said robotic devices.  Where one would have been motivated to modify Artes and Taylor by the use of a known technique to a known device and improve similar device in the same way, as taught by Izawa.  Where in this instance the modification of Artes and Taylor whom do not specifically use thresholds to control the distance between the robotic device and the obstacle to prevent an impact as described by Izawa.  This would be advantageous to the system as it would prevent collisions that might damage the robotic cleaner.  
Regarding claim 13 which is the corresponding method claim for system claim 3 and thus rejected for the same reasons as stated for claim 3 above.  
Regarding claim 4 where it is further disclosed by Izawa in at least paragraphs 41, 56 and 58, to have each of the plurality of distance levels includes at least a threshold number of the pixels having corresponding distance information values.  
Regarding claim 14 which is the corresponding method claim for system claim 4 and thus rejected for the same reasons as stated for claim 4 above.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify Artes and Taylor by the teachings of Izawa, where they are all directed to the same filed of invention of robotic cleaners and the control of said robotic devices.  Where one would have been motivated to modify Artes and Taylor by the use of a known technique to a known device and improve similar device in the same way, as taught by Izawa.  Where in this instance the modification of Artes and Taylor whom do not specifically use thresholds to control the distance between the robotic device and the obstacle to prevent an impact as described by Izawa.  This would be advantageous to the system as it would prevent collisions that might damage the robotic cleaner.  

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artes in view of Artes et al., US PG Pub 2018/0267552 A1 (hereafter Artes ‘552).  

Regarding claim 10 where all the limitation of claim 1 are disclosed by Artes as described above.  Where it is not specifically disclosed by Artes to have their robotic device carry out a  zigzag movement whilst traversing an area that is cleaning.  
Artes ‘552 is directed to a robot assisted processing of a surface using a robot.  Where it is disclosed by Artes ‘552 to have their system zigzagging across an area as described in paragraph 30.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify Artes by the teachings of Artes ‘552, where they are both directed to the same field of endeavor of cleaning robots and the control of said devices.  Where one would have been motivated to modify Artes, by using a known technique to improve similar devices in the same way, as taught by Artes ‘552.  Where in this instance the modification of Artes whom does not disclose alternate movement patterns to help clean an area better based on the shape of the area and also prevent missed spots due to obstacles, as taught by Artes ‘552.  
Regarding claim 20 which is the corresponding method claim for system claim 10 and thus rejected for the same reasons as stated for claim 10 above.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.  
Claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method for dividing an area that needs to be cleaned using captured data via a sensor, without significantly more. 
Regarding claim 11 which recites: 
		A method of controlling of a mobile robot, the method comprising: 
obtaining sensing data and image data related to a region; 
generating a distance map indicating distance information from an obstacle in the region based on the sensor data and the image data; 
and dividing the region into a plurality of areas according to the distance information of the distance map.  

Step 1: Statutory Categories -Yes. 
 
The claim recites a Method for controlling a system.  The claim falls within one of the four statutory categories.  MPEP 2601.03.  

Step 2A prong one evaluation: Judicial exception – Yes.  

The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes”, “data gathering”  and “manipulating data” because under its broadest reasonable interpretation in light of the specification, the claim covers performance using observing and collecting data and mental processes by a human.  

The claim recites observing sensed and image data. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind. For example, a person could look at data which is being collected from a sensor and camera and shown on screen. This step is directed to an abstract idea.  

The limitations of generating a distance map using the observed sensor data are not precluded from being done in the mind. For example, a person could mentally generate a map that indicates the distance between obstacles and draw it on a map using data that has been collect. These steps are mental processes.  

The limitation of dividing the map in smaller area based on some parameter such as distance. This step is directed to the abstraction of mental processes, whereby a human could take a map and divide the map into areas based on some parameter that is needed to manipulate the map data.  

Step 2A Prong Two evaluations – Practical Application – No.  

Claim 11 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological
environment or field of use do not integrate a judicial exception into a “practical application.”  

In the present case, the additional limitations beyond the above-noted abstract
idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).  
Claim 11 recites controlling a mobile robot using sensed data and image data, where by the controlling of the robot is in the preamble of the claim.  
Besides being interpreted as directed to a judicial exception in prong one, the
claim limitation of “controlling of a mobile robot” is also directed to extra-solution activity of commanding a robot. Where this step is in the preamble of the claims and the body of the claim do not positively recite and active steps of controlling any robotic device.  Thus, this step is considered to be the environment the method steps are being used in.  This step could also amount to mere data outputting which is a form of insignificant extra-solution activity, see MPEP2106.05(g).  

The claim limitation of “obtaining sensed data and image data related to a region” is described at a high level of generality (i.e. collecting data from a sensor and image device). This amounts to insignificant application of the identified abstraction per MPEP 2106.05(g). Additionally, the limitation to “Obtaining sensed data and image data…” does no more than generally link the identified judicial exceptions to a particular technological environment or field of use (robots and sensors).  This type of limitation merely confines the use of the abstract idea to a particular technological environment (sensors and robots) and thus fails to add an inventive concept to the claims, see MPEP2106.05(h). For example, the “observing sensed data and image data” does not add inventive concept to the identified abstraction because these identified abstract steps could be done without a robot (i.e. by a human watching on a screen the data being sent from the sensors and camera).  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. The claim is ineligible.  

2B Evaluation: Inventive Concept – No  

Claims 11 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.  

Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or filed of use (robotics) is not indicative of an inventive concept (significantly more).  

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of observing sensed and camera data as well as a mobile robot being controlled in the preamble were considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication that the processor, sensors and camera are anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) MPEP2106.05 (g).  

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.    

Regarding claims 12-20 where these are dependent and do not further include any specific subject matter which would overcome the 101 rejection on claim 11 from which they depend from.  Thus, the dependent claims are also rejected for the same reasons as stated for claim 11 above.  
  
Allowable Subject Matter

Claims 5-9 & 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664